DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 16 of page 11 of the original specification, “mating bracket 40” should be replaced with --mating bracket 48--.

Claim Objections
Claims 1, 8, and 11 are objected to because of the following informalities:  Appropriate correction is required.
Re Claims 1, 8, and 11:  In line 4 of each of these claims, “having a locking groove” should be replaced with --terminating at a locking groove--.
	Re Claim 1:  In line 8 of claim 1 “said cam groove” should be replaced with --said central cam groove--.
	Re Claim 8:  In line 11 of claim 8, “said detent” should be replaced with --said at least one detent--.
	Re Claim 11:  In line 7 of claim 11 “said cam groove” should be replaced with --said central cam groove--.
In addition, in the final line of claim 11, “said detent” should be replaced with --said at least one detent--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 8:  Claim 8 recites the limitation "said at least one detent" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes for this Office Action only, the Examiner will interpret this limitation as --[[said]] at least one detent--.
Clarification and correction are required. 
Re Claims 9-10:  These claims are considered indefinite because they depend from indefinite claim 8.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, 13-14, and 20 of U.S. Patent No. 11,371,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference patent claims.
The following claims of the instant application
are anticipated by the following claims of U.S. Patent No. 11,371,541
1
1
2
2
3
3
4
4
5
7
6
8
7
9
8
10
9
13
10
14
11
20


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dzus (US Patent 2,337,457).
Re Claim 1:  Dzus discloses a cam lock assembly (see, specifically, the embodiment of Fig. 6) comprising: 
a bracket (11; Fig. 1), said bracket having a cam shaft (28); and 
a cam lock (10’; Fig. 6), said cam lock having a bottom (at 15’) and a spiral axial slot (17’) opposite to said bottom, said spiral axial slot (17’) having a locking groove (18; see Fig. 4), said cam lock further having a central cam groove (the internal groove receiving compressible ball 32) in communication with said spiral axial slot (17’), said central cam groove being between said locking groove and said bottom, said cam lock further having a cam follower (33) positioned in said central cam groove, a spring (compressible ball 32) positioned in said central cam groove adjacent to said cam follower (33) and a force stop (the upper end of the internal groove of stud member 10’, abutting the upper end of compressible ball 32) positioned in said cam groove adjacent to said spring (32) opposite to said cam follower (33), said cam lock (10’) further having at least one detent (26’) between said spiral axial slot and said locking groove; 
wherein said cam shaft (28) is constructed and arranged for positioning in said spiral axial slot (17’) and said cam lock (10’) is rotated relative to said cam shaft moving said cam shaft into said locking groove, and wherein said cam follower (33) is movable within said central cam groove and said cam follower (33) is engaged to said at least one detent (26’) in an unlocked position (see Fig. 6) and wherein said cam lock (10’) is rotated relative to said cam shaft (28) for movement of said cam follower (33) away from said at least one detent (26’) upon positioning of said cam shaft (28) into a locked position (for example, see Fig. 2).
Re Claim 2:  Dzus discloses a cam lock assembly, said cam lock (10’) having a shaft engagement end (the lower end in Fig. 6) said shaft engagement end having said spiral axial slot (17’).
Re Claim 3:  Dzus discloses a cam lock assembly, said cam lock (10’) having a central axis, said central cam groove (the internal groove receiving compressible ball 32) being centered relative to said central axis.
Re Claim 4:  Dzus discloses a cam lock assembly, said central cam groove (the internal groove receiving compressible ball 32) being in communication with said locking groove (18; Fig. 4) defining an intersection (at the intersection of shoulder members 19' and studs or ears 26'; Fig. 6).
Re Claim 5:  Dzus discloses a cam lock assembly, said intersection defining said at least one detent (26’).
Re Claim 6:  Dzus discloses a cam lock assembly, wherein positioning of said cam shaft (28) in said locking groove (18; Fig. 4) depresses said cam follower (33) against said spring (32).
Re Claim 7:  Dzus discloses a cam lock assembly, wherein said cam lock (10’) is cylindrical in shape (at tubular shank 16').
Re Claim 8:  Dzus discloses a cam lock assembly (see, specifically, the embodiment of Fig. 6) comprising: 
a bracket (11; Fig. 1), said bracket having a cam shaft (28); and 
a cam lock (10’; Fig. 6), said cam lock having a shaft engagement end (the lower end in Fig. 6) having a spiral axial slot (17’), said spiral axial slot having a locking groove (18; Fig. 4), said cam lock further having a central axis and a central cam groove (the internal groove receiving compressible ball 32) along said central axis, said central cam groove being in communication with said locking groove defining an intersection (at the intersection of shoulder members 19' and studs or ears 26'; Fig. 6), said central cam groove extending from said intersection to a bottom end (at 15’), said cam lock (10’) further having a cam follower (33) positioned in said central cam groove, a spring (compressible ball 32) positioned in said central cam groove adjacent to said cam follower and a force stop (the upper end of the internal groove of stud member 10’, abutting the upper end of compressible ball 32) positioned in said central cam groove adjacent to said spring (32) opposite to said cam follower (33), wherein said intersection defines at least one detent (26’), and said cam follower (33) is engaged to said detent (26’) in a first state (see Fig. 6); 
wherein said cam shaft (28) is constructed and arranged for positioning in said spiral axial slot (17’) and said cam lock (10’) is rotated relative to said cam shaft (28) moving said cam shaft into said locking groove, and depressing said cam follower (33) against said spring (32).
Re Claim 9:  Dzus discloses a cam lock assembly, wherein said cam lock (10’) is rotated approximately 90 degrees, moving said cam shaft (28) into said locking groove (18; Fig. 4).
Re Claim 10:  Dzus discloses a cam lock assembly, wherein said cam follower (33; Fig. 6) engages said cam shaft (28) in a locking position (see Fig. 2) and said spring (32; Fig. 6) exerts frictional force between said cam follower (33) and said cam shaft (28) in said locking position.
Re Claim 11:  Dzus discloses a cam lock assembly (see, specifically, the embodiment of Fig. 6) comprising: 
a bracket (11; Fig. 1), said bracket having a cam shaft (28); 
a cam lock (10’; Fig. 6), said cam lock having a bottom (at 15’) and a spiral axial slot (17’)  opposite to said bottom, said spiral axial slot (17’) having a locking groove (18; Fig. 4), said cam lock further having a central cam groove (the internal groove receiving compressible ball 32) between said locking groove and said bottom, said cam lock (10’) further having a cam follower (33; Fig. 6) positioned in said central cam groove, a spring (compressible ball 32) positioned in said central cam groove adjacent to said cam follower (33) and a force stop (the upper end of the internal groove of stud member 10’, abutting the upper end of compressible ball 32) positioned in said cam groove adjacent to said spring (32) opposite to said cam follower (33); and 
wherein said cam shaft (28) is constructed and arranged for positioning in said spiral axial slot (17’) and said cam lock (10’; Fig. 6) is rotated relative to said cam shaft (28) moving said cam shaft into said locking groove (18; Fig. 4), said cam lock (10’) having a shaft engagement end (the lower end in Fig. 6), said shaft engagement end having said spiral axial slot (17’), said cam lock (10’) having a central axis, said central cam groove being centered relative to said central axis, said central cam groove being in communication with said locking groove defining an intersection (at the intersection of shoulder members 19' and studs or ears 26'; Fig. 6), said intersection defining at least one detent (26’; Fig. 6), said cam follower (33) being engaged to said detent (26’) in an unlocked position (see Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678